Citation Nr: 0031135	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-17 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  

The Board notes that in September 2000, the veteran appeared 
at a hearing before the undersigned Veterans Law Judge.  Near 
the end of that hearing, the veteran testified that his plans 
for employment had not worked out, due to increased 
difficulty using his arm.  The Board notes that the veteran 
is presently service-connected for residuals of shrapnel 
wounds in the right arm, including radial nerve impairment.  
To the extent that the veteran may have been raising a claim 
for entitlement to a total disability rating, based on 
individual unemployability due to service-connected 
disabilities, that matter is referred back to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is currently productive of no more 
than severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
including social acquaintances, family members, and co-
workers, as well as psychoneurotic symptoms that severely 
impairs his ability to obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for PTSD, but 
not higher, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including § 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. Part 4, including § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2000, the veteran appeared at a hearing at the 
RO before the undersigned Veterans Law Judge.  At that 
hearing, he presented additional evidence in support of his 
appeal, along with a waiver of RO initial consideration of 
that evidence.  Thus, the Board may proceed with appellate 
review, without having to refer that evidence back to the RO.  
See 38 C.F.R. §§ 19.37(b), 20.1304(c). 

The veteran contends that his service-connected PTSD should 
be assigned a higher evaluation than the currently assigned 
30 percent rating.  The Board has reviewed the claims file, 
and finds that the record contains pertinent medical evidence 
dated as recent as April 2000, as well as a VA examination 
report dated in June 1999.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim. 

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  

A brief review of the procedural history of this appeal 
reveals that in a June 1993 rating decision, the veteran was 
awarded service connection for PTSD, and a 10 percent 
disability rating was assigned from March 1992.  In March 
1995, the veteran filed a claim for an increased PTSD rating, 
and in a January 1996 rating decision, the RO awarded a 30 
percent rating for PTSD, effective from March 1995.  The 
veteran disagreed with that decision, and initiated this 
appeal. 

After the veteran initiated this appeal, the regulations 
pertaining to evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1998) (hereinafter referred to as "new" or "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see 38 U.S.C.A. § 5110(g) (the effective date of an award 
of increased compensation shall not be earlier than the 
effective date of the Act or administrative issue).  In light 
of the foregoing, the Board will evaluate the veteran's PTSD 
under both the current version of the regulations and the 
version in effect prior to November 1996 ("former" or 
"old" regulations), and apply the most favorable version to 
the veteran.  The Board points out that the record shows that 
the RO has also given consideration to the veteran's PTSD 
under both the old and the current rating criteria.

The RO initially assigned the veteran a 30 percent evaluation 
for PTSD pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), which requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in initiative, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation requires virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  A 100 percent evaluation may be assigned 
under the above rating criteria as long as the veteran meets 
one of three listed criteria:  total isolation, gross 
repudiation of reality, and/or unemployability.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411; Johnson v. Brown, 7 
Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21.

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the United States Court of 
Veterans Appeals to construe the term "definite" in a 
matter that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. 
Brown, 4 Vet. App. 301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1999).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
requires total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A review of the evidence of record indicates that during 
active military service in Vietnam, the veteran sustained 
multiple injuries when driving in a jeep over a land mine, 
after which he was exposed to much hostile fire.  He received 
numerous shell fragment wounds.  He was honorably discharged 
from service in September 1966, and his awards and 
decorations include a Purple Heart.  


The June 1993 rating decision that awarded service connection 
for PTSD was based in part on findings in VA examinations 
dated in May 1992 and August 1992.  In the May 1992 VA 
examination, the veteran was diagnosed with dysthymia, major 
depression, and PTSD.  The veteran described his history, 
including his in-service injuries.  He indicated that he had 
had difficulty maintaining employment following service, 
partly due to his physical disabilities, but that a few years 
ago he became interested in silk screen printing, and had 
started a T-shirt shop.  His wife helped him in this 
business.  Presently, he stated that had periods of 
depression that would last from days to weeks.  He would 
withdraw, and not speak to anyone.  He would repress anger, 
and avoided confrontation.  He indicated that he was unable 
to show affection for persons he cared for, but that 
treatment at the Vet Center had been helpful for this.  He 
complained of nightmares, and flashbacks.  He denied suicidal 
thoughts or homicidal ideation, though he admitted to 
sometimes wishing he were dead.  The examiner described the 
veteran as well-groomed, pleasant, and articulate, but in 
acute distress.  He became tearful at times, and could barely 
talk about his Vietnam experiences.  The examiner noted that 
the veteran appeared sincere.  The veteran showed multiple 
neurotic symptoms such as depression, anxiety, fatigue, 
inertia, and preoccupation with physical symptoms.  He was 
extremely self-critical, and guilt ridden.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.  

In the August 1992 VA examination, the veteran appeared alert 
and pleasant, and his speech was clear, coherent, and 
concise.  His affect was appropriate, and he denied suicidal 
or assaultive ideations.  He reported that when he came out 
of the service, he would often patrol his neighborhood, 
looking for "the enemy."  The diagnosis was PTSD.  

A July 1995 statement from the Anaheim Vet Center indicates 
that the veteran was first treated at that facility in August 
1991.  It was noted that the veteran had worked long and hard 
on his combat issues, and to put the impact of the war behind 
him, but that his current symptoms were related to the impact 
of the physical and emotional wounds of the war.  

In an August 1995 VA examination for mental disorders, the 
veteran was diagnosed with PTSD and major depression.  There 
was no GAF score provided.  The examiner commented that the 
veteran's PTSD symptoms included problems in viewing combat 
experiences, difficulty in being able to relate to people, 
difficulties sleeping at night without nightmares, 
irritability, some withdrawal and isolation, history of poor 
functioning due to these experiences, and using alcohol and 
drugs to relieve some of his symptoms.  The veteran seemed to 
have improved somewhat due to his treatment at the Vet 
Center, but had also developed a secondary disorder of 
depression.  The examiner concluded that the veteran has had 
"significant impairment of occupational and social 
activity," but it would be "difficult" to determine 
whether such was due to the PTSD or the major depression.  

In July 1997, the veteran appeared at a hearing at the RO, 
and stated that he had been taking Zoloft medication for his 
depression.  He indicated that he had been self-employed 
selling T-shirts in southern California, but that he had sold 
the business and moved to a small town in northern California 
because he could not handle the crowds and the stresses in 
southern California.  The veteran stated that when he was 
working, he would try to "stay in the back," and avoid 
talking with people, as he was not comfortable doing such.  
He indicated that he got along pretty well with his wife.  
The veteran stated that he had a very difficult time trying 
to sleep, and when he would sleep he would have dreams about 
armed conflict.  He indicated that he felt like he had a 
cloud constantly hanging over his head, due to his 
experiences in Vietnam.  He also described feelings of guilt 
over what had happened.  The veteran stated that he did very 
little socializing.  

VA outpatient treatment records reveal that the veteran was 
periodically treated for various complaints associated with 
his PTSD.  A December 1998 record reflects that the veteran 
was seen with complaints of guilt regarding his experiences 
in Vietnam.  He stated that he was unable to enjoy anything.  

Most recently, in June 1999, the veteran underwent an 
additional VA examination.  The examiner indicated that the 
claims file was available, and had been reviewed. The veteran 
indicated that he had last worked in August 1997.  He had a 
T-shirt business for 27 years, but he stated that his 
business was failing over the years.  He stated that he was 
unable to perform the work due to his service-connected nerve 
impairment in his arm, and thus, he had two employees.  
However, he stated that he had trouble dealing with them, 
because he would become angry and just walk out the door.  He 
explained that he had great difficulty with confrontation, as 
he was afraid he would get violent.  Thus, he decided to take 
some time off.  He and his wife moved to a small town about a 
year and a half prior to the examination, but he indicated 
that he had become more depressed since then.  They had moved 
to the town after visiting friends who lived there.  He 
stated that he felt edgy, tense, and under pressure because 
he was not being productive.  He stated that he had to sell 
off his T-shirt equipment for income.  He was presently in 
his second marriage, and had been married for 21 years.  He 
was close with his wife, although he described his 
relationship as "rocky."  He had a son and stepchildren, 
but had avoided his children for the most part, but was 
working on mending these relationships.  The veteran stated 
that he was constantly thinking of his experiences in 
Vietnam, and he indicated that his wounds were a constant 
reminder.  He reported that he would be relieved of these 
thoughts for one to three minutes per day.  The veteran 
stated that he had distressing dreams, and would wake up 
sweating, trembling, and scared.  He reported that he had 
flashbacks to Vietnam, and would sometimes become disoriented 
for a while.  He avoided crowds, and reported an exaggerated 
startle response.  He was particularly sensitive to the sound 
of gunfire.  The examiner described the veteran as neatly 
groomed, and polite and cooperative.  He tended to ramble, 
but would cooperate with redirecting his conversation.  Eye 
contact was good, and there was speech was normal.  Thought 
processes were linear, and there were no psychotic symptoms.  
The examiner noted that the veteran had recently lost his 
business, although was questioned how much of this was 
related to symptoms of PTSD.  The concluding diagnosis was 
PTSD, with a GAF score of 60 assigned.

An April 2000 statement from Ellen Cleaver, M.A., indicated 
that she had seen the veteran on a regular basis from 
November 1997 through December 1999.  She opined that through 
counseling, the veteran had worked hard to modify his 
behavior, and to reduce turmoil.  She stated that the veteran 
had "succeeded well in this endeavor."  However, the 
veteran had realized the suffering he had called his friends 
and relatives because of his PTSD, which had added to his 
stress, anxiety, and depression.  He was presently plagued 
with "great remorse, guilt, and grief as well as a sense of 
betrayal."  

Finally, in September 2000, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  Much of 
his testimony reiterated points already present in the 
record, such as the history of his disability, and his 
problems sleeping.  However, the veteran also emphasized that 
his main problem was that he had lost his ability to feel 
emotion.  He stated that he was unable to experience joy.  He 
indicated that he remembered what it was like, but he was 
unable to "conjure up feeling anymore."  The veteran 
indicated that he was unable to work due to physical problems 
with his arm.  

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, and resolving all reasonable doubt in favor 
of the veteran, the veteran's PTSD more closely approximates 
the criteria for a 70 percent rating, under the former 
version of the rating criteria.  See 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (1996).  However, although the 
Board finds that a 70 percent rating is warranted, the 
preponderance of the evidence is against a rating in excess 
of 70 percent. 

The evidence reviewed above indicates that the veteran has 
consistently reported a difficulty in dealing with other 
people, and a preference for being alone.  Other than his 
wife, he reported little social contact with others.  He 
indicated that he had difficulty dealing with others in an 
employment setting, and that while he had his T-shirt 
business he would not deal with the customers, but would stay 
"in the back."  The medical evidence of record indicates 
that the veteran suffers from flashbacks and memories of his 
experiences in Vietnam, which pervade his daily activity and 
sleep.  His relationship with his wife has been long, but 
"rocky."  He has difficulty dealing with his son and 
stepchildren, although he expressed a desire to be closer to 
them.  The veteran prefers to avoid crowds, and stated in the 
September 2000 hearing that he is fine as long as he is in 
his "own little world."  The veteran has 


presented severe signs of guilt feelings, related to his 
Vietnam experiences, and is tense and stressful.  He 
indicated that he was unable to feel joy.  The Board notes 
that in the August 1995 VA examination, the examiner 
described the veteran as having "significant" social and 
industrial impairment, although it was noted that the 
veteran's PTSD symptoms were interrelated with depression, 
which was difficult to disassociate. 

In light of the foregoing, the Board finds that the record 
clearly supports a 50 percent rating under the former rating 
criteria, reflecting considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in 
considerable industrial impairment.  In that regard, the 
veteran does little socializing, and has had difficulty with 
work relationships.  Moreover, the Board notes that the two 
GAF scores of record were 60, which is indicative of moderate 
symptomatology, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130; see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) (veteran 
was rated at 50 percent for PTSD, and his GAF score was 55 to 
60, corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).

Furthermore, in addition to finding that the criteria for a 
50 percent rating are met, the Board also finds that the 
evidence more closely approximates the criteria for a 70 
percent rating under the former criteria, for the following 
reasons.  Other than the veteran's wife, it does not appear 
from the record that he has been able to maintain effective 
or favorable relationships with people.  Rather, as noted 
above, the veteran prefers to keep to himself, and is not 
even very comfortable with his son and stepchildren.  He 
reported in a June 1999 VA examination that he had not been a 
good father, because he avoided his children.  He also stated 
that his wife was the main reason he had not gotten "locked 
up someplace."  Thus, it appears that, resolving all 
reasonable doubt in the veteran's favor, the veteran has 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people, thus, 
supporting a 70 percent rating under the former rating 
criteria.  Moreover, although the veteran was working in the 
T-shirt business for many years, he appears to have been 
greatly assisted by his wife.  He stated that when he had 
people working with him, he could not deal with the 
confrontation, and was afraid of becoming violent.  He is not 
presently employed.  The Board finds that such evidence 
supports a finding of severe impairment in the ability to 
retain or obtain employment.  In short, the Board finds that 
resolving all reasonable doubt in the veteran's favor, a 70 
percent rating for PTSD is warranted under the former version 
of the rating criteria.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Although the Board finds that a 70 percent rating is 
warranted, the Board does not find that a rating in excess of 
70 percent is warranted.  Considering this matter under the 
old rating criteria, the Board notes that while the veteran 
may be severely impaired in his ability to obtain and retain 
employment, the preponderance of the evidence is against a 
finding that the veteran is unemployable due to his PTSD.  
There is no medical opinion to this effect, and the evidence 
simply does not reflect total unemployability, solely due to 
PTSD.  Additionally, while the veteran reported that he did 
not socialize, he did testify that he would talk occasionally 
with neighbors and during his examination related that his 
move to the small town had been initiated after visiting 
friends who lived there.  Moreover, the veteran appears to be 
aware of his PTSD disability, and the effect it has had on 
him.  During his hearing he demonstrated a superior ability 
to express himself and the problems he experienced.  He has 
sought treatment, and despite the serious nature of his 
symptoms, there is no evidence that he manifests totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality.  Indeed, he has indicated that he is 
working on mending his relationships with his children.  As 
such, the Board finds that a rating in excess of 70 percent 
for PTSD is not met under the former criteria for evaluating 
mental disorders.  Id.  

Additionally, the Board finds that the veteran is not 
entitled to a rating in excess of 70 percent under the 
current version of the rating criteria for evaluating mental 
disorders.  In that regard, as noted above, while the 
veteran's PTSD symptoms may be considered severely disabling, 
the evidence does not indicate that the veteran manifests 
total social and occupational impairment.  Additionally, the 
veteran has reported no delusions or hallucinations, he does 
not manifest grossly inappropriate behavior, he is not unable 
to perform activities of daily living, and he simply does not 
meet the criteria for a 100 percent rating for PTSD under the 
current regulations.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  

Accordingly, for the reasons and bases set forth above, the 
Board finds that the veteran's disability picture more 
closely approximates the criteria for a 70 percent rating 
under the old version of the rating criteria for evaluating 
mental disorders.  However, there is no basis for a rating in 
excess of 70 percent under either the old or the new 
regulations.  

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  As noted above, the Board finds that the 
veteran meets the criteria for a 70 percent rating, but no 
higher.  Should the veteran's disability increase in 
severity, of course, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 70 percent.  Further, the regular 
schedular standards appear sufficient for evaluation of the 
veteran's PTSD, in that considerable loss or working time is 
contemplated in the assigned rating.  See 38 C.F.R. § 4.1.  
There is no evidence that the veteran's PTSD level has caused 
interference with employment beyond that already contemplated 
in the assigned rating, or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  Thus, consideration of 
an extra-schedular evaluation is not warranted..  38 C.F.R. 
§ 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a 70 percent rating for PTSD, and no more, 
is granted.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 14 -




- 1 -


